IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                            :    No. 113 DB 2022 (No. 50 RST 2022)
                                            :
SHANNON PATRICIA MCNULTY                    :    Attorney Registration No. 312739
                                            :
PETITION FOR REINSTATEMENT                  :
FROM INACTIVE STATUS                        :    (Out of State)




                                        ORDER


PER CURIAM


       AND NOW, this 3rd day of November, 2022, the Report and Recommendation of

Disciplinary Board Member dated October 21, 2022, is approved and it is ORDERED that

SHANNON PATRICIA MCNULTY, who has been on Inactive Status, has demonstrated

that she has the moral qualifications, competency and learning in law required for

admission to practice in the Commonwealth, shall be and is, hereby reinstated to active

status as a member of the Bar of this Commonwealth. The expenses incurred by the

Board in the investigation and processing of this matter shall be paid by the Petitioner.